VICKERY, PJ.
Now the question before us and the only question to which we need address our attention is: Was.this a question for the jury, or was it a question for the court? In other words, was the option so absolutely inconsistent with the prior contract that it would, as a matter of law, abrogate the former contract. Or, putting it in other words, w,as it possible to reconcile the option and the contract of April 11th, so that it would be a question for the jury on the facts and circumstances surrounding the transaction as to whether the contract of April 11th had been .superseded ,and abrogated, or whether they should be construed together.
Now it must be noted that in both the contract of April 11th and the option of April 14th, a commission of $20,000 was to be the amount of compensation that Bresler was to receive. This would seem to indicate that Bresler was not expected to buy this property but was to sell it for Friedman and his commission was limited to $20,000.
We do not think that the language of this opinion is so clear that it precludes the existence and continued existence of the contract of April 11th.
We, therefore, think that the court erred in directing a verdict for the defendant below and the defendant in error here, and for that reason the judgment will be reversed and the cause remanded to the Common Pleas Court for a new trial.
Sullivan, J, concurs. Levine, J, not sitting.